Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Randolph J. Huis on 10/27/2020.
Amended Claims
1. (Canceled).
2. (Canceled).
6. (Previously presented) An electronic control unit which includes a printed wiring board on which a semiconductor element is mounted, comprising: 
a power supply pattern and a ground pattern which are formed on the printed wiring board and connected to the semiconductor element; 
at least one capacitance adjustment pattern which is formed on the printed wiring board; a connection portion which is provided for each capacitance adjustment pattern and able to switch electrical connection between either the power supply pattern or the ground pattern and the capacitance adjustment pattern; 
a control unit which controls the connection portion based on control software for setting a connection state; 
wherein electrical connection between either the power supply pattern or the ground pattern and the capacitance adjustment pattern is maintained when the control software is executed by the control unit; 

wherein electric resistance of the variable resistor is controlled by the control unit.
7. (Currently amended) The electronic control unit according to claim 6 [[4]], wherein a plurality of the semiconductor elements are provided on the printed wiring board, and the capacitance adjustment pattern is connected to the signal pins of the plurality of semiconductor elements.
8. (Currently amended) A vehicle comprising: the electronic control unit according to claim 6 [[2]]; 
a transmission unit which transmits information on a state of the vehicle; and 
a reception unit which receives update data which is determined based on the state of the vehicle and used for updating the control software, 
wherein the control software is updated with the update data received by the reception unit.
9. (Currently amended) The electronic control unit according to claim 6 [[1]], wherein the connection portion is a switching part capable of being manually switched.
10. (Currently amended) An electronic control unit manufacturing method of manufacturing the electronic control unit according to claim 6 [[2]], comprising: performing processing of common-mode noise measurement by setting the power supply pattern, the ground pattern, and the capacitance adjustment pattern to an arbitrary connection state in relation to a plurality of connection states; 

installing the control software for controlling the connection state between the power supply pattern, the ground pattern, and the capacitance adjustment pattern to the selected connection state on the electronic control unit.
11. [[3.]] (Currently amended) The electronic control unit according to claim 6 [[1]], wherein the capacitance adjustment pattern has a branch pattern which branches into a plurality of branches and is arranged at different positions on the printed wiring board.
12. [[4.]] (Currently amended) The electronic control unit according to claim 6 [[2]], wherein the connection portion includes a signal pin of the semiconductor element which is connected to the capacitance adjustment pattern, and 
a signal driver which switches a potential of the signal pin to either a high potential at which the capacitance adjustment pattern is electrically connected to the power supply pattern or a low potential at which the capacitance adjustment pattern is electrically connected to the ground pattern, and 
the potential of the signal pin is maintained at either the low potential or the high potential by controlling the signal driver with the control unit.
13. [[5.]] (Currently amended) The electronic control unit according to claim 6 [[2]], wherein the connection portion is provided separately from the semiconductor element and is a connection switching element for selectively connecting the capacitance adjustment pattern to either the power supply pattern or the ground pattern, and 
.
Allowable Subject Matter
Claims 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of  Nagashima et al., Nashino et al., Kuwahara et al., Kanayama et al.,  and Yamamoto fail to disclose, individually or combined in any other form, the following elements and features of the claimed invention:
Part of Claim 6 - a power supply pattern and a ground pattern which are formed on the printed wiring board and connected to the semiconductor element; 
at least one capacitance adjustment pattern which is formed on the printed wiring board; a connection portion which is provided for each capacitance adjustment pattern and able to switch electrical connection between either the power supply pattern or the ground pattern and the capacitance adjustment pattern; 
a control unit which controls the connection portion based on control software for setting a connection state; 
wherein electrical connection between either the power supply pattern or the ground pattern and the capacitance adjustment pattern is maintained when the control software is executed by the control unit; 
a variable resistor for changing electric resistance between the power supply pattern, the ground pattern, and the capacitance adjustment pattern; and 
wherein electric resistance of the variable resistor is controlled by the control unit.
 The above features and elements when combined with other features and elements of the above claim were not found in any of the prior art of record.
Claim 6 - An electronic control unit which includes a printed wiring board on which a semiconductor element is mounted, comprising: 
a power supply pattern and a ground pattern which are formed on the printed wiring board and connected to the semiconductor element; 
at least one capacitance adjustment pattern which is formed on the printed wiring board; a connection portion which is provided for each capacitance adjustment pattern and able to switch electrical connection between either the power supply pattern or the ground pattern and the capacitance adjustment pattern; 
a control unit which controls the connection portion based on control software for setting a connection state; 
wherein electrical connection between either the power supply pattern or the ground pattern and the capacitance adjustment pattern is maintained when the control software is executed by the control unit; 
a variable resistor for changing electric resistance between the power supply pattern, the ground pattern, and the capacitance adjustment pattern; and 
wherein electric resistance of the variable resistor is controlled by the control unit.
Allowed Claims
Independent Claim 6 is allowed along with dependent claims 7-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        


/Nguyen Tran/Primary Examiner, Art Unit 2838